Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
v.
Broadway Citgo, Inc.,
Respondent.

Docket No. C-12-439
FDA Docket No. FDA-2012-H-0258

Decision No. CR2543

Date: May 15, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (complaint) with the Civil
Remedies Division and the Food and Drug Administration’s (FDA) Division of Dockets
Management. CTP seeks to impose civil money penalties under the Federal Food, Drug,
and Cosmetic Act (Act) and the Act’s implementing regulations.

The complaint alleges the following facts. Respondent owns an establishment in Melrose
Park, Illinois that sells tobacco products. In 2011, CTP conducted two inspections of the
establishment. During a March 24, 2011 inspection, an FDA-commissioned inspector
observed that Respondent:

Offer[ed] or caus[ed] to be offered a gift or item to any person purchasing
cigarettes or smokeless tobacco in consideration of the purchase thereof, or to any
person in consideration of furnishing evidence, such as credits, proofs-of-
purchase, or coupons, of such a purchase, in violation of 21 C.F.R. § 1140.34(b);
and fail[ed] to ensure that all violative self-service displays, advertising, labeling
and other items that are located in [Respondent’s] establishment [were] removed
2
or [were] brought into compliance with requirements of 21 C.F.R. Part 1140, as
required by 21 C.F.R. § 1140.14(e).

(Compl. § 10.)

On June 16, 2011, CTP issued a warning letter to Respondent specifying the violations
that the inspectors observed. The letter warned Respondent that a failure to correct the
violations could result in the imposition of civil money penalties and that it was
Respondent’s responsibility to ensure compliance with the law. (Compl. J 10.) The CTP
did not receive a response to the warning letter. (Compl. § 11.)

During a two-part inspection on October 31 and November 3, 2011, FDA-commissioned
inspectors observed that “a person younger than 18 years of age was able to purchase a
package of Newport Box cigarettes on November 3, 2011 at approximately 7:30 PM
CST.” (Compl. 4 9.) CTP charged Respondent with violating 21 C.F.R. § 1140.14(a)
(sale of tobacco products to a minor). Jd. CTP asked to impose a $250 civil money
penalty based on two alleged violations of the regulations in a 12-month period. (Compl.

413.)

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
complaint on March 16, 2012, via United Parcel Service. Both the cover letter to the
complaint and the complaint provided detailed instructions related to filing an answer and
requesting an extension of time to file an answer. The letter and complaint stated that
failure to file an answer could result in the imposition of a civil money penalty against
Respondent. Respondent neither filed an answer nor requested an extension of time
within the 30 day time-period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).
3
Accepting the facts alleged in the complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $250 civil
money penalty is permissible. It is less than the maximum penalty permitted under the
regulations because CTP could have sought a $500 penalty based on Respondent’s three
regulatory violations that occurred within 24 months. See 75 Fed. Reg. 73,951, 73,954
(Nov. 30, 2010) (to be codified at 21 C.F.R. § 17.2).

Order

For the reasons stated above, Respondent is directed to pay a civil money penalty in the
amount of $250.00. This Order becomes final and binding upon both parties within
30 days of the date of its issuance pursuant to 21 C.F.R. § 17.11(b).

/s/
Scott Anderson
Administrative Law Judge

